Appellant was convicted in the district court of Hardin County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There appears but one bill of exceptions in the record which is not authenticated by the learned trial judge and for that reason cannot be considered. The indictment is in regular form and the charge presents the law, and the testimony seems ample to support the conviction. Officers followed a Ford car in which appellant was traveling on a public road, in which car upon investigation was found whisky. Appellant's defense was that he was riding along the road and observed a bottle lying by the side of the road and picked it up and thought it was empty. The jury seem to have resolved the facts against appellant and we deem them sufficient to support the conclusion of guilt.
No error appearing, an affirmance is ordered.
Affirmed.